Citation Nr: 0426047	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  02-07 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the veteran has submitted a timely substantive appeal 
of the October 2000 rating decision that determined that new 
and material evidence had not been received to reopen a claim 
of entitlement compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of abdominal surgery.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran had active service from January 1944 to November 
1945 and from April 1942 to May 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO) which determined that new and material evidence 
had not been submitted with which to reopen a claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151.  The veteran filed a notice of 
disagreement in October 2001, and was issued a statement of 
the case in March 2002.  In June 2002, the veteran filed a VA 
Form-9, Appeal to the Board of Veterans' Appeals.

In March 2004, the veteran filed a motion to advance his 
appeal on the docket.  In March 2004, the Board granted this 
motion.

According to correspondence from the veteran's representative 
dated in July 2004, it appears that he wishes to pursue the 
issue and intends to file another application to reopen the 
claim for residuals of abdominal surgery under the provisions 
of 38 U.S.C.A. § 1151.  This matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  By rating action of October 2000, the RO determined that 
new and material evidence had not been received to reopen a 
claim of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of abdominal surgery.

2.  The veteran was notified of the RO's decision in October 
2000.

3.  The veteran filed a notice of disagreement with the 
October 2000 decision in October 2001.

4.  In March 2002, the RO issued a statement of the case.

5.  A substantive appeal with respect to the October 2000 RO 
rating decision was filed on June 6, 2002.  It was not 
received by the RO within 60 days of the RO's mailing of the 
statement of the case, or within one year from the date of 
the mailing of notice of the initial determination to the 
veteran.


CONCLUSION OF LAW

The claim of whether new and material evidence was received 
to reopen a claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of abdominal 
surgery has not been timely appealed.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction over appeals as to questions of 
law and fact that involve entitlement to VA benefits, as well 
as to resolve questions of its own jurisdiction.  38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4 (West 2002); § 20.101(a) (2003).

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement (NOD) and completed by a substantive appeal 
after a Statement of the Case (SOC) is furnished as 
prescribed in this section."  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2003).  "Proper completion and 
filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal."  38 C.F.R. 
§ 20.202 (2003).  The NOD and the substantive appeal must be 
filed with the activity/office that entered the determination 
with which disagreement has been expressed.  38 U.S.C.A. § 
7105(b)(1) (West 2002); 38 C.F.R. § 20.300 (2003).

After a notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1) (West 2002).  The 
statement of the case is to be forwarded to the appellant at 
his most recent address of record, with a copy provided to 
the representative, if any.  38 C.F.R. § 19.30(a) (2003).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the statement of the case is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) 
(2003).

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202 (2003).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  38 
U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.202 (2003).  
The Board will construe such arguments in a liberal manner 
for purposes of determining whether they raise issues on 
appeal, but the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  A determination of which a claimant is 
properly notified is final if an appeal is not perfected as 
prescribed by 38 C.F.R. § 20.302. 38 C.F.R. § 20.1103 (2003).

In the instant case, the RO, by rating action of October 
2000, determined that new and material evidence had not been 
received to reopen a claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for residuals of 
abdominal surgery.  In October 2000, the RO informed the 
veteran of this decision.  In October 2001, the veteran filed 
a notice of disagreement with the adverse October 2000 
decision.  A statement of the case was mailed to the veteran 
on March 21, 2002.  At that time, he was also mailed a VA 
form 9 and instructions regarding what he needed to do and 
how much time he had to submit the form if he wanted to 
continue the appeal.  The veteran filed a substantive appeal, 
as defined in 38 C.F.R. § 20.202, on June 6, 2002.

In March 2004, the veteran presented testimony before the 
undersigned acting Veteran's Law Judge regarding the merits 
of his claim under the provisions of 38 U.S.C.A. § 1151.  
However, as the transcript indicates, the Veterans Law Judge 
noted that there was a question as to the timeliness of the 
substantive appeal.  The undersigned Veterans Law Judge 
accepted testimony regarding both the timeliness issue and 
the claim on the merits.  

In an April 7, 2004 letter from the Board to the veteran, he 
was given notice that the Board was going to consider whether 
a substantive appeal with respect to the 38 U.S.C.A. § 1151 
claim had been received.  He was notified of the law and 
regulations relating to the timeliness of filing a 
substantive appeal and was given an opportunity to request a 
hearing or present argument related to this issue.  Although 
the Board has the obligation to assess its jurisdiction, it 
must consider whether doing so in the first instance is 
prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). In this case, the Board's consideration of 
this issue does not violate the veteran's procedural rights.  
The April 2004 letter to the veteran provided him notice of 
the pertinent regulations, as well as notice of the Board's 
intent to consider the issue.  He was given 60 days to submit 
argument on this issue and provided an opportunity to request 
a hearing. 

In response to the letter, in early June 2004, the veteran's 
representative requested a 30-day extension to the 60-day 
deadline to respond to the substantive appeal letter.  The 
Board granted a 30-day extension on June 16, 2004.  

On a substantive appeal response form signed by the veteran 
on July 2004, he requested to be scheduled for a Board 
hearing regarding the timeliness issue.  On another 
substantive appeal response form dated later in July 2004, 
the veteran indicated that he did not have any additional 
evidence and/or argument to submit and that he did not wish 
to have a hearing scheduled.  Correspondence from the 
veteran's representative dated in August 2004, indicates that 
the veteran did not want to have a Board hearing regarding 
the timeliness issue.  

As noted above, under pertinent statutory provisions a 
claimant must file a substantive appeal to perfect an appeal.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2003); 
See Roy v. Brown, 5 Vet. App. 554 (1993).  In this case, the 
veteran's substantive appeal was not timely filed.  It was 
received over one year after the initial notification to the 
veteran of the RO's decision, and over 60 days after the RO's 
issuance of the SOC.  Therefore, the appeal was not 
perfected, and the Board is without jurisdiction to 
adjudicate this claim.  38 U.S.C.A. §§ 7104(a), 7105(d)(3), 
and 7108 (West 2002); 38 C.F.R. §§ 20.101(a), 20.200, 20,202 
(2003).


ORDER

A timely substantive appeal of the October 2000 determination 
with respect to issue of whether new and material evidence 
has been received to reopen a claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of abdominal surgery, was not filed and the appeal 
is dismissed for lack of jurisdiction.



	                        
____________________________________________
	K. OSBORNE 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



